Filed 7/26/22 T.D. v. C.F. CA4/1
                   NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                 COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                              STATE OF CALIFORNIA



 T.D.,                                                                        D079554

            Respondent,

            v.                                                                (Super. Ct. No. 18FL001514N)

 C.F.,

            Appellant.


          APPEAL from an order of the Superior Court of San Diego County,
William Y. Wood, Judge. Reversed.
          A. Stephen Rocha for Appellant.
          No appearance for Respondent.


          C.F. (Father) appeals the order denying his second request to change
the surname of his minor child (Minor) from that of Minor’s mother, T.D.
(Mother), to that of Father. The family court denied the second request on
the ground the denial of the first one was res judicata. We reverse.
                                BACKGROUND
      Father and Mother were not married when Minor was born in
November 2014 and given Mother’s surname. Mother filed a proceeding
under the Uniform Parentage Act (UPA; Fam. Code, § 7600 et seq.) to
establish Father’s paternity. A judgment was entered in November 2016
establishing paternity and granting custody to Mother and visitation to
Father.
      In March 2018, Father filed a request for an order modifying custody
and visitation and changing Minor’s surname to Father’s. Father was then
living in North Carolina and Mother in California. Father requested joint
legal custody and more visitation, including overnight visits and visits
outside California, so that Minor could spend more time with Father and his
extended family. He requested the name change to strengthen his
relationship with Minor. Mother opposed the requested modifications to
custody and visitation and the requested name change. The family court
(Hon. Kelly C. Mok) granted Father increased visitation, but denied his
requests for joint legal custody and name change. As to the request to change
Minor’s surname, the court minutes state: “The Court denies the request for
a name change at this time. This Court is looking for consistent contact and
involvement with the child. [Father] may file a motion once he can show the
Court that he is doing this.”
      In June 2019, Father filed a second request for an order modifying
custody and visitation and changing Minor’s surname to Father’s. Father
was still living in North Carolina but had begun working for a major airline
and therefore could and did fly to California to visit Minor more frequently.
He again requested joint legal custody, increased visitation, and the name
change. Mother opposed any change in legal custody, agreed to increased


                                       2
visitation in California, but opposed the name change. After several review
hearings and continuances, the matter was finally heard in May 2021.
During the hearing, the family court (Hon. William Y. Wood) noted that
Father had “very persistently” and “very appropriately” exercised his
visitation rights “as he [was] able to do so” and that the visits were “going
very well.” The court stated its tentative decision on the name-change
request was to change Minor’s surname to a hyphenated form of Mother’s and
Father’s surnames. In response, Mother’s counsel advised the court that
Judge Mok had previously denied Father’s request to change Minor’s
surname. The court expressed its unawareness of that denial, took a brief
recess, heard argument from Father’s counsel, and then ruled that Judge
Mok’s denial was res judicata. In its findings and order after hearing, the
family court granted Father’s requests for joint legal custody and increased
visitation, but denied his request to change the Minor’s surname “based on
res judicata.”
                                 DISCUSSION
      Father complains the family court abused its discretion by denying his
second request to change Minor’s surname and asks us to reverse the denial
order and to remand for further proceedings. He argues res judicata did not
bar the second request, and circumstances had so changed since the denial of
the first request that the name change was in Minor’s best interest. We
agree res judicata did not bar the second request and therefore reverse and
remand for the family court to consider the request on the merits.
      A family court may change the name of a minor child upon request of a
parent in a proceeding under the UPA. (Fam. Code, § 7638; Code Civ. Proc.,
§§ 1277, subd. (e), 1278, subd. (c).) “[A]s in parental custody disputes, the
sole consideration when parents contest a surname should be the child’s best


                                        3
interest.” (In re Marriage of Schiffman (1980) 28 Cal.3d 640, 647 (plur. opn.
of Newman, J.); see id. at p. 651 (conc. opn. of Bird, C. J.) [agreeing with best-
interest-of-child rule]; see also Fam. Code, § 7637 [order in UPA proceeding
may concern “any other matter in the best interest of the child”].) Factors to
be considered in determining whether a name change is in the child’s best
interest include: (1) the age of the child; (2) the length of time the child has
used a surname; (3) the effect of a name change on preservation of the father-
child relationship; (4) the strength of the mother-child relationship;
(5) identification of the child as part of a family unit; and (6) the
embarrassment or discomfort a child may feel by having a surname different
from that of the rest of the family. (Schiffman, at p. 647; In re Marriage of
McManamy & Templeton (1993) 14 Cal.App.4th 607, 609-610.) Just as a
family court has broad discretion in deciding what custody and visitation
plan is in the child’s best interest, so it has broad discretion in deciding
whether a name change is in the child’s best interest. (In re Marriage of
Burgess (1996) 13 Cal.4th 25, 34; Heidi S. v. David H. (2016) 1 Cal.App.5th
1150, 1162; In re Marriage of Birdsall (1988) 197 Cal.App.3d 1024, 1028; see
Lee v. Superior Court (1992) 9 Cal.App.4th 510, 514 [“the trial court is vested
with discretionary power to grant or deny a request for a name change”]; In
re Ritchie (1984) 159 Cal.App.3d 1070, 1072 [same].)
      The family court’s discretionary decision to deny Father’s first request
to change Minor’s surname did not preclude his second request under the
doctrine of res judicata. In denying the first request, the court (Judge Mok)
implicitly found the name change was not then in Minor’s best interest
because Father had little involvement in Minor’s life up to that time. The
court, however, invited Father to file a new request once he could
demonstrate “consistent contact and involvement with the child.” A court


                                         4
may deny a motion1 with leave for renewal when the moving party can
correct the deficiency that led to the denial, and when the court does so the
denial is without prejudice. (Farber v. Bay View Terrace Homeowners Assn.
(2006) 141 Cal.App.4th 1007, 1015; Clausing v. San Francisco Unified School
Dist. (1990) 221 Cal.App.3d 1224, 1232.) The denial of a motion without
prejudice presents no res judicata bar to a subsequent motion for the same
relief. (In re Marriage of Modnick (1983) 33 Cal.3d 897, 904, fn. 6; Williams
v. City of Oakland (1973) 30 Cal.App.3d 64, 69; City of Los Angeles v.
Forrester (1936) 12 Cal.App.2d 146, 149.) In addition, the family court “has
continuing jurisdiction to modify or set aside a judgment or order made under
[the UPA]” (Fam. Code, § 7642), and res judicata does not prevent the court
from doing so when it finds circumstances have so changed that the prior
judgment or order should not stand (In re J.P. (2020) 55 Cal.App.5th 229,
242-243; see Miller v. Miller (1943) 57 Cal.App.2d 354, 360-361 [order setting
alimony made without prejudice to renewal of motion for modification was
not res judicata and allowed court to modify order upon change of
circumstances]). Hence, the family court (Judge Wood) erred by relying on
res judicata to deny Father’s second request to change Minor’s surname.
      The family court’s erroneous conclusion it was barred from considering
the second name-change request prevented the court from exercising its
broad discretion on the request. (See Smith v. Ogbuehi (2019) 38 Cal.App.5th
453, 474 [“ ‘[A] court that is unaware of its discretionary authority cannot
exercise its informed discretion.’ ”].) Although the record strongly suggests
the court would have changed Minor’s surname to a hyphenated form of the



1    In family law proceedings, “[t]he term ‘request for order’ has the same
meaning as the terms ‘motion’ or ‘notice of motion’ when they are used in the
Code of Civil Procedure.” (Cal. Rules of Court, rule 5.92(a)(1)(A).)
                                       5
parents’ surnames had the court known it was within its discretion to do so,
we decline to direct the court to order the change for two reasons. First,
Father has not asked for that relief. Second, the family court denied the
request more than a year ago, and circumstances bearing on whether the
name change is in Minor’s best interest may have changed since then. It is
thus appropriate for the court to conduct further proceedings to decide
whether, based on the relevant factors identified above, a change in surname
is now in the best interest of Minor. (See id. at pp. 476, 478 [reversing and
remanding for further proceedings when there was reasonable possibility of
more favorable result to appellant in absence of trial court’s failure to
exercise discretion].)
                                 DISPOSITION
      The order denying Father’s second request to change Minor’s surname
is reversed, and the matter is remanded to the family court for further
proceedings consistent with this opinion.



                                                             IRION, Acting P. J.

WE CONCUR:




DO, J.




BUCHANAN, J.




                                        6